Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 9-12, 14-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 20100238179) in view of Nurgaliyev et al. (“Improved Multi-user Interaction in a Smart Environment through a Preference-Based Conflict Resolution Virtual Assistant,” hereinafter “Nurg”).
	Re claim 1, Kelly teaches a method for generating personalized weather forecast videos, the method comprising: 
obtaining a weather forecast (see [0011], user defines particular user locations of interest and types of weather information…using the information provided in the user profile in combination with weather information sources, such as weather forecast models…personalized weather information for individual user locations of interest is generated).
obtaining a personalized profile associated with a user (see [0011], users create user profile…to present personalized weather information)
select at least one characteristic of a character (see [0017-0018], wherein animated presenter’s voice and visual characteristics are selected).
using the personalized profile and the weather forecast to generate a personalized script related to the weather forecast (see [0011], wherein user profile in combination with weather information sources are used to present personalized weather information, which includes audio file as and animated weather presenter scripts) and (see [0061], for examples of personalized weather presentations of phrases at a user location of interest and time).
and using the selected at least one characteristic of a character and the generated personalized script to generate a video of the character presenting the generated personalized script (see [0011], wherein an animated presenter presents personalized weather information 
Kelly teaches selecting at least one characteristic, but does not explicitly teach using the personalized profile to select at least one characteristic of a character.
However, Nurg teaches using the personalized profile to select at least one characteristic of a character (see p. 102-103, in reference to Fig. 2, wherein based on a profile of a user, the appearance characteristic of the avatar is selected (elderly or young avatar), such as based on age profile).
Kelly and Nurg teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kelly’s personalized animated presentation system based on user’s profile to select at least one characteristic of a character based on personalized profile associated with a user, as taught by Nurg, as the reference is pertinent to the problem of provided more personalized information to a user.  An advantage of the modification is that it achieves the result of explicitly selecting a characteristic of the character not only by user selection, but by automatically obtaining information based on the user’s profile to select a characteristic of a character presenting information.
Re claim 2, Kelly and Nurg teaches claim 1.  Furthermore, Kelly teaches causing the video to be displayed to the user (see [0011], wherein the animated weather presentation is provided to the user via any addressable device such as a personal computer, etc.).

Re claim 6, Kelly and Nurg teaches claim 1.  Furthermore, Nurg teaches wherein the personalized profile is based on an age of the user, and the generated personalized script is based on the age of the user (see p. 100, system that monitors actions in the smart house and provides users with customized reminders and responses), (see p. 101, A. Users Profile and Preferences, wherein different profiles have different preferences), (see p. 102-103, in reference to Fig. 2, wherein based on a profile of a user, the appearance characteristic of the avatar is selected (elderly or young avatar), such as based on age profile, wherein the avatar provides responses based on age profile) and (see p. 103, wherein adult and elderly dialogue tree are used are started, and young conversation is stopped).  Nurg teaches wherein personalized profiles of age causes personalized responses to be different (scripts) based on the age profile.  For motivation, see claim 1.
Re claim 7, Kelly and Nurg teaches claim 1.  Furthermore, Kelly teaches wherein the personalized profile is based on an emotional state of the user (see [0011], wherein individual’s profile contains weather forecast of a particular geographical location) and (see [0017-0018], wherein based on the personalized location’s weather, audio characteristics are modified, such as urgency or happiness emotional states based on user’s personalized profile)  

Re claim 9, Kelly and Nurg teaches claim 1.  Furthermore, Nurg teaches wherein the at least one characteristic of the character comprises a gender of the character, and further comprising using the gender to generate the video (see p. 102-103, in reference to Fig. 2, wherein based on a profile of a user, the appearance characteristic of the avatar is selected (elderly or young female avatar ), such as based on age profile).  For motivation, see claim 1.
Re claim 10, Kelly and Nurg teaches claim 1.  Furthermore, Kelly teaches wherein the at least one characteristic of the character comprises a characteristic of a voice of the character, and further comprising using the characteristic of the voice to generate the video (see [0017-0018], wherein tone, volume or other characteristics of the audio presentation is varied based on the underlying personalized weather information content).
Re claim 11, Kelly and Nurg teaches claim 1.  Furthermore, Nurg teaches wherein the at least one characteristic of the character comprises a characteristic of an age of the character, and further comprising using the characteristic of the age to generate the video (see p. 102-103, in reference to Fig. 2, wherein based on an age profile of a user, the appearance characteristic of the avatar is selected (elderly or young age female avatar)).  For motivation, see claim 1.

And further comprising using the temporal era to generate the video (see p. 102-103, in reference to Fig. 2, wherein based on an age profile of a user, the appearance characteristic of the avatar is selected (elderly or young age female avatar)).
For motivation, see claim 1.
Re claim 14, Kelly and Nurg teaches claim 1.  Furthermore, Kelly teaches wherein the at least one characteristic of the character comprises an emotional state, and further comprising using the emotional state to generate the video (see [0017-0018], wherein based on the personalized location’s weather, audio characteristics are modified, such as urgency or happiness emotional states and the animated presenter is animated such that underlying substantive meaning of the weather information being presented is reflected in the animated presenter’s facial and other movements such as smiling when presenting a sunny and mild forecast, but not when reporting an oncoming storm).
Re claim 15, Kelly and Nurg teaches claim 1.  Furthermore, Nurg teaches wherein the at least one characteristic of the character comprises a characteristic of at least one clothing item of the character, and further comprising using the characteristic of the at least one clothing item to generate the video (see p. 102-103, in reference to Fig. 2, wherein based on an age 
Re claim 16, Kelly and Nurg teaches claim 1.  Furthermore, Kelly teaches wherein the personalized profile is based on a geographical location associated with the user (see [0011], user defines particular user locations of interest and types of weather information…using the information provided in the user profile in combination with weather information sources, such as weather forecast models…personalized weather information for individual user locations of interest is generated).
and the selection of at least one characteristic of the character is based on the geographical location associated with the user (see [0017-0018], wherein based on the personalized location’s weather, audio characteristics are modified, such as urgency or happiness emotional states and the animated presenter is animated such that underlying substantive meaning of the weather information being presented is reflected in the animated presenter’s facial and other movements such as smiling when presenting a sunny and mild forecast, but not when reporting an oncoming storm).
Re claim 18, Kelly and Nurg teaches claim 1.  Furthermore, Nurg teaches wherein the personalized profile is based on an age of the user, and the selection of at least one characteristic of the character is based on the age of the user (see p. 101, A. Users Profiles and Preferences, wherein user’s profile is based on age) and (see p. 102-103, in reference to Fig. 2, wherein based on an age profile of the user, the appearance characteristic of the avatar is selected (elderly or young avatar)).  For motivation, see claim 1.
.
Claims 4-5,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 20100238179) in view of Nurgaliyev et al. (“Improved Multi-user Interaction in a Smart Environment through a Preference-Based Conflict Resolution Virtual Assistant,” hereinafter “Nurg”) and Olkha (US 20200007946).
Re claim 4, Kelly and Nurg teaches claim 1.  Kelly and Nurg do not explicitly teach wherein the personalized profile is based on a cultural association of the user, and the generated personalized script is based on the cultural association of the user (see [0005], wherein user profile lists languages native to the user (cultural association) and in response to user’s low level proficiency in a language, generate a display comprising translation to native language of the user).
Kelly, Nurg, and Olkha teaches claim 4.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kelly and Nurg’s personalized display system to explicitly include personalized profiles based on cultural association of the user, as taught by Olkha, as the references are in the analogous art of using use profiles to personalize display data.  An advantage of the modification is that it achieves the result of using cultural associations of a user’s profile, such as native language, to display data in a language the user understands.
Re claim 5, Kelly and Nurg teaches claim 1.  Kelly and Nurg do not explicitly teach wherein the personalized profile is based on a past behavior of the user, and generating personalized script is based on the past behavior of the user.

Kelly, Nurg, and Olkha teaches claim 5.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kelly and Nurg’s personalized display system to explicitly include personalized profiles based on past behavior of the user, as taught by Olkha, as the references are in the analogous art of using use profiles to personalize display data.  An advantage of the modification is that it achieves the result of using past behavioral history of a user’s profile to display data in a language the user understands.
Claims 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 20100238179) in view of Nurgaliyev et al. (“Improved Multi-user Interaction in a Smart Environment through a Preference-Based Conflict Resolution Virtual Assistant,” hereinafter “Nurg”) and Chou et al. (US 20110076992).
Re claim 8, Kelly and Nurg teaches claim 1.  Kelly teaches personalized profile such as a selection geographic location (see [0011], selected location of interest, such that a current location is selected), but does not explicitly teach using the personalized profile to select a background for the generated video.
However, Chou teaches using the personalized profile (see [0004], current location) to select a background for the generated video (see [0006-0007], wherein weather condition is animated on a background of the screen based on position information (location).
.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 20100238179) in view of Nurgaliyev et al. (“Improved Multi-user Interaction in a Smart Environment through a Preference-Based Conflict Resolution Virtual Assistant,” hereinafter “Nurg”) and Lievens et al. (US 20130188862).
Re claim 13, Kelly and Nurg teaches claim 1.  Kelly and Nurg do not explicitly teach wherein the at least one characteristic of the character comprises a modesty level, and further comprising using the modesty level to generate the video.
However, Lievens teaches wherein the at least one characteristic of the character comprises a modesty level, and further comprising using the modesty level to generate the video (see [0023-0025], wherein characteristics of the character are determined to be censored (not meeting a modesty level) and portions of the character avatar are modified and replaced).
Kelly, Nurg, and Lievens teaches claim 13.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kelly and Nurg’s character avatar display system to explicitly include modifying the character based on a modesty level, as taught by Lievens, as the references are in the analogous art of presenting avatar image/video data to a .
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 20100238179) in view of Nurgaliyev et al. (“Improved Multi-user Interaction in a Smart Environment through a Preference-Based Conflict Resolution Virtual Assistant,” hereinafter “Nurg”) and Chang et al. (US 20100100907).
Re claim 17, Kelly and Nurg teaches claim 1.  Kelly and Nurg do not explicitly teach wherein the personalized profile is based on a cultural association of the user, and the selection of at least one characteristic of the character is based on the cultural association of the user.
However, Chang teaches wherein the personalized profile is based on a cultural association of the user, and the selection of at least one characteristic of the character is based on the cultural association of the user ([0072] Upon establishing communication with the TGS 135 in step 710, the TGS can supply instructions to the avatar engine 130 to adapt presentation aspects of the avatar 808 such as its manner of speaking, its manner of dress, gestures, and other characteristics as directed by the TGS for providing a tour of locations requested by the user. For example, the TGS 135 can direct the avatar engine 130 in step 712 to adapt the dress code of the avatar 808 and present in step 714 a style of dress typical of Italian residents, or a style of dress used by Italian tour guides. The TGS 135 can also direct the avatar engine 135 to change the manner of speaking of the avatar 808 so that it conveys an Italian accent while speaking in the native language of the user. Any number of characteristics of the avatar 808 can be adapted by the TGS 135 to provide an impression of a tour guide suitable for the occasion).  Chang teaches wherein the personalized profile is based on a 
Kelly, Nurg, and Chang teaches claim 17.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kelly and Nurg’s personalized display system including a character to include cultural association of the user, as taught by Chang, as the references are in the analogous art of personalized presentation of information from a character avatar.  An advantage of the modification is that it achieves the result of selecting characteristics of the character based on cultural association of the user, such as a user identifying a geographical location and having the avatar change based on the cultural association such as modifying clothes and language. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER HOANG/Primary Examiner, Art Unit 2616